DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 11 – 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 31 January 2022.

Summary
This communication is a First Office Action Non-Final Rejection on the merits.
Claims 1 – 10 are currently pending and considered below.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 7 and 9 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over McGEE et al. (Hereinafter McGee) (US 2015/0198936) in view of Hewitt et al. (Hereinafter Hewitt) (US 11215691).

As per claim 1, McGee teaches elements of: 
receiving, with a controller, a worksite plan to be executed by at least one machine at a worksite from a computing device of a supervising entity, the controller being located at a non-line-of-sight (NLOS) location with respect to the worksite (See at least paragraph 16; Referring to FIG. 4, some examples of equipment that may be included with remote control and autonomous system 100 are illustrated. A bulldozer 420 is just one possible example of the types of mobile machines that system 100 may include. Other types of mobile machines may include earth moving machinery such as a scraper, or other machinery configured to perform the types of operations associated with an industry such as mining, construction, farming, and transportation. In certain harsh or dangerous environments it may be desirable to be able to operate mobile machine 120 from outside of the cab of the machine and at a safe distance from the work area. RC input devices make this possible. An exemplary, portable RC operator console 430 may 
at least one task including mission parameters defining the worksite plan (See at least paragraph 14; Additional optional hardware, and/or hardware and software combinations may be added to mobile machine 120 depending on what modes of operation may be desired for controlling mobile machine 120. The selection of optional hardware or control features may depend on whether control commands could be provided to mobile machine 120 from one or more of central site command server 150, RC operator station 140, and/or RC operator console 130. This additional hardware may include a planner ECM 134 configured to implement various autonomous operational commands. Planner ECM 134 may determine and specify how mobile machine 120 will carry out tasks assigned to it by a mission plan received from central site command server 150. The mission plan received from central site command server 150 may assign tasks to multiple mobile machines operating at a work site, and track their progress as they perform these tasks. Planner ECM 134 on-board mobile machine 120 may determine and implement instructions at a more granular level, such as specifying the path that a particular machine will take to complete an assigned task.).
a selection of at least one machine to perform the task (See at least abstract; A system for controlling a machine may include a remote control (RC) input device configured to remotely initiate a RC enabled mode on the machine. The RC input device may subsequently establish a communication link with the machine when no other RC input device currently has a communication link with the machine. The RC input device may transition the machine to a RC reserved mode in which the machine is reserved for control by the RC input device, and transition a mode of control for the machine to a RC active mode from the RC reserved mode. 
at least one machine parameter (See at least paragraph 7; The method may include transitioning a mode of control for the machine to a RC enabled mode from a manual mode. The method may further include establishing a communication link between a first RC input device and the machine, and subsequently changing the mode of control for the machine from the RC enabled mode to a RC reserved mode in which other RC input devices are no longer permitted to establish a communication link with the machine.); 
receiving, with the controller, a validation signal from a device located at the worksite, the validation indicating that the worksite is ready for implementation of the worksite plan based on at least one parameter of worksite readiness (See at least paragraph 22; RC idle mode 244 is a mode that is put in place to help protect the machine's engine and make recovery from loss of communication links less cumbersome. When in RC active mode 246 or autonomous active mode 248, a loss of a communication link may cause the system to transition into RC idle mode 244. Upon entering this mode, RC modes or autonomous modes may be deactivated. If the engine on the mobile machine was already running, it may be transitioned to a low idle speed. Additional operations that may be implemented in RC idle mode may include ramping service brakes to a fully engaged position, engaging the parking brake, and engaging lockout of the machine implements. Once in RC idle mode 244, the engine speed may be checked to see if the engine is running. The engine may be considered to be running if the engine speed is greater than a threshold, such as 200 RPM. If the engine is not running, and the reason that RC idle mode 244 
selecting, with the controller and based at least in part on the worksite plan, a first mode of operation of the machine to perform the task (See at least abstract; A system for controlling a machine may include a remote control (RC) input device configured to remotely initiate a RC enabled mode on the machine. The RC input device may subsequently establish a communication link with the machine when no other RC input device currently has a communication link with the machine. The RC input device may transition the machine to a RC reserved mode in which the machine is reserved for control by the RC input device, and transition a mode of control for the machine to a RC active mode from the RC reserved mode. The RC input device may selectively control the machine when in the RC active mode. The RC input device may also transition the mode of control for the machine to an autonomous mode from the RC active mode.); and 
transmitting first instructions to the machine to perform the task based on the first mode of operation (See at least paragraph 29; he controller may now transmit a "Machine Available" message to central site command at step 312. If the controller is not configured for central site 
McGee is silent regarding element of:
a boundary of the worksite at which the worksite plan is implemented.
Hewitt teaches element of:
a boundary of the worksite at which the worksite plan is implemented (See at least column 16 line 24 – 33; The processor may use this information about the first RFID tag's movement, along with knowledge of the first RFID tag's position, to trigger other actions. For example, if the first RFID tag reaches a particular area or volume or crosses a boundary surrounding an area or volume, the processor may debit the person's account for purchase of an item associated with the first RFID tag. The processor may also when update a product inventory to reflect movement or purchase of the product or sound an alarm if the first RFID tag's movement is unauthorized.).
McGee and Hewitt both utilize controlling device/machine using NLOS paths.
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify of McGee, to include a boundary of the worksite at which the worksite plan is implemented as taught by Hewitt in order to alarm if movement is unauthorized (Column 16 line 31 – 33). 

As per claim 2, the combination of McGee and Hewitt teaches element of: 
wherein: the machine operates under at least one of an autonomous operation mode in which the machine is configured to perform at least one function unmanned, a remote-controlled (RC) operation mode in which the machine is configured to operate via remote input from an 

As per claim 3, the combination of McGee and Hewitt teaches element of: 
wherein the computing device of the supervising entity is a NLOS computing device with respect to the controller and the worksite (McGee, see at least paragraph 15 – 16).   

As per claim 4, the combination of McGee and Hewitt teaches element of: 
receiving, by the controller, at least one progress indicator (PI) from the worksite, the PI indicating a percentage of completion of the task; and transmitting, with the controller, the PI from the machine to the NLOS computing device (McGee, see at least paragraph 14 – 15).  

As per claim 5, the combination of McGee and Hewitt teaches element of: 
 receiving, by the controller, an indication that an obstacle related to an operation of the machine has been detected (McGee, see at least paragraph 14); 
determining, with the controller and based at least partly on the worksite plan, a second mode of operation of the machine to complete the task (McGee, see at least abstract, paragraph 14 – 15); and 
transmitting second instructions to the machine to perform the task using the second mode of operation (McGee, see at least abstract, paragraph 14 – 15).  

As per claim 6, the combination of McGee and Hewitt teaches element of: 
 receiving, by the controller, a notification indicating a change from the first mode of operation to the second mode of operation (McGee, see at least paragraph 20).  

As per claim 7, the combination of McGee and Hewitt teaches element of: 
transmitting, with the controller, the indication of the obstacle related to the operation of the machine to the NLOS computing device (McGee, see at least paragraph 14 – 15).  

As per claim 9, the combination of McGee and Hewitt teaches element of: 
wherein instructions defining the worksite plan, the first mode of operation, and the second mode of operation are transmitted via an Internet of things (IoT) network to at least one electronic control module (FCM) of the machine to control a function of the machine associated with the FCM (McGee, see at least paragraph 6 – 7, and Hewitt, see at least column 16 line 47 – 60).  

As per claim 10, the combination of McGee and Hewitt teaches element of: 
 wherein the controller communicates with a communication device of the machine via a cellular network (Hewitt, see at least column 12 line 57 – column 13 line 8).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over McGee and Hewitt as applied to claim 5 above, and further in view of Kean et al. (Hereinafter Kean) (US 2019/0302794).
As per claim 8, the combination of McGee and Hewitt teaches all the elements of claimed invention but is silent regarding: 
receiving, by the controller, an indication that the obstacle related to the operation of the machine has been eliminated.  
Kean teaches element of receiving, by the controller, an indication that the obstacle related to the operation of the machine has been eliminated (See at least paragraph 40).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to utilize system and method of McGee and Hewitt, to include receiving, by the controller, an indication that the obstacle related to the operation of the machine has been eliminated as taught by Kean in order to prevent loader does not run into the target zone and creating accident (paragraph 40).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Stratton (US 2017/0344011) discloses system and method for executing a project plan at worksite.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IG T AN whose telephone number is (571)270-5110. The examiner can normally be reached M - F: 10:00AM- 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IG T AN
Primary Examiner
Art Unit 3662



/IG T AN/            Primary Examiner, Art Unit 3662